EXHIBIT 10(ii)

FIRST AMENDMENT TO OFFICE LEASE

This First Amendment to Office Lease (“First Amendment”) is made and entered
into this 26th day of June, 2008, by and between MADISON LASALLE PARTNERS, LLC,
as Manager for MADISON LASALLE PARTNERS, LLC, and CHICAGO LASALLE OFFICE
CO-INVESTORS, LLC, as tenants in common, as successors-in-interest by purchase
to METROPOLITAN LIFE INSURANCE COMPANY (hereinafter referred to as “Landlord”)
and THE NORTHERN TRUST COMPANY (hereinafter referred to as “Tenant”) with
respect to certain premises located in a building commonly known as 10 S.
LaSalle Street, Chicago, IL (the “Building”).

WITNESSETH:

WHEREAS, Metropolitan Life Insurance Company and Tenant entered into that
certain Office Lease dated December 29, 2000, as amended by certain letter
agreements dated December 28, 2004 and December 31, 2004 (the “ Lease”) for
certain premises comprised of 100,357 rentable square feet described and
referred to in the Lease. The capitalized terms used in this First Amendment
shall have the meaning ascribed in the Lease unless their context shall clearly
require otherwise;

WHEREAS, Tenant has an option to terminate the Lease as provided in Article 31
of the Lease (“Termination Option”);

WHEREAS, in lieu of exercising its Termination Option, Tenant desires and
Landlord has agreed to amend the Base Rent as set forth in the Lease and extend
the term of the Lease; and

WHEREAS, the parties desire to make certain other amendments and modifications
to the Lease as hereinafter more fully set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are herewith acknowledged, the parties agree as follows:

1. PREAMBLE: The recitals set forth in the preamble hereof are incorporated
herein by this reference.

2. AMENDMENT: The Lease is amended and modified in the following respects:

2.1 Extended Term: The term of the Lease shall be extended for a period of five
(5) years, commencing January 1, 2016, and ending December 31, 2020.

2.2 Base Rent: Effective as of July 1, 2008, Base Rent under Section 1.01(8) of
the Lease shall be amended and modified as follows:



--------------------------------------------------------------------------------

Period

   Monthly    Annual  

July 1, 2008 – December 31, 2008

   $ 183,987.83    $ 1,103,926.98  (6 months)

January 1, 2009 - December 31, 2009

   $ 189,005.68    $ 2,268,068.20  

January 1, 2010 - December 31, 2010

   $ 194,023.53    $ 2,328,282.40  

January 1, 2011 - December 31, 2011

   $ 156,807.81    $ 1,881,693.75  

January 1, 2012 - December 31, 2012

   $ 160,989.35    $ 1,931,872.25  

January 1, 2013 - December 31, 2013

   $ 165,170.90    $ 1,982,050.75  

January 1, 2014 - December 31, 2014

   $ 169,352.44    $ 2,032,229.25  

January 1, 2015 - December 31, 2015

   $ 173,533.98    $ 2,082,407.75  

January 1, 2016 - December 31, 2016

   $ 177,715.52    $ 2,132,586.25  

January 1, 2017 - December 31, 2017

   $ 181,897.06    $ 2,182,764.75  

January 1, 2018 - December 31, 2018

   $ 186,078.60    $ 2,232,943.25  

January 1, 2019 - December 31, 2019

   $ 190,260.15    $ 2,283,121.75  

January 1, 2020 - December 31, 2020

   $ 194,441.69    $ 2,333,300.25  

 

  2.3 Deletion of Termination Option: Tenant hereby waives its Termination
Option. Article 31 of the Lease shall be deleted in its entirety.

 

  2.4 Contraction Option: Sections 30(c), 30(d), 30(e), 30(f), 30(g) and the
last paragraph of Article 30 of the Lease shall be deleted in their entirety and
the following provisions shall be inserted in its place:

 

 

2.4.1

Tenant shall have the option (the “Third Contraction Option”) to contract the
portion of the Premises consisting of the entire eighth (8th) floor (the “Third
Contraction Space”), effective December 31, 2014. If Tenant elects to exercise
the Third Contraction Option, Tenant shall notify Landlord of its intent to do
so (the “Tenant’s Third Contraction Notice”) no less than twelve (12) months
prior to the effective date thereof. Tenant shall pay Landlord a sum equal to
two (2) years of the then-escalated gross rent which would next become due in
connection with the Third Contraction Space after the effective date set forth
in Tenant’s Third Contraction Notice (the “Third Contraction Payment”). Tenant
shall pay the Third Contraction Payment one-half ( 1/2) upon delivery of
Tenant’s Third Contraction Notice and one-half ( 1/2) thirty (30) days prior to
the effective date.

 

 

2.4.2

Tenant shall also have the option (the “Fourth Contraction Option”) to contract
the portion of the Premises consisting of the entire seventh (7th) floor (the
“Fourth Contraction Space”), effective December 31, 2017. If Tenant elects to
exercise the Fourth



--------------------------------------------------------------------------------

 

Contraction Option, Tenant shall notify Landlord of its intent to do so (the
“Tenant’s Fourth Contraction Notice”) no less than twelve (12) months prior to
the effective date thereof. Tenant shall pay Landlord a sum equal to two
(2) years of the then-escalated gross rent which would next become due in
connection with the Fourth Contraction Space after the effective date set forth
in Tenant’s Fourth Contraction Notice (the “Fourth Contraction Payment”). Tenant
shall pay the Fourth Contraction Payment one-half ( 1/2) upon delivery of
Tenant’s Fourth Contraction Notice and one-half ( 1/2) thirty (30) days prior to
the effective date.

 

  2.4.3 It shall be a condition to Tenant’s exercise of any of the Contraction
Options that, both at the time of the exercise of the Contraction Option and at
the effective date thereof, Tenant is not in Default under this Lease. All of
the terms and provisions of the Lease shall be applicable to any of the
Contraction Space, except (1) the rentable area of the Premises shall be
decreased as of the effective date of such contraction by the rentable area of
such Contraction Space, (2) Tenant’s Share shall be decreased as of the
effective date of such contraction to reflect the removal of such Contraction
Space from the Premises, (3) the Monthly Base Rent due under the Lease shall be
decreased by an amount equal to the product of (x) the rentable square feet of
such Contraction Space and (y) the then-escalated Monthly Base Rent rate for the
Premises in effect, as of the effective date of such contraction.

 

  2.4.4 Tenant’s failure to strictly comply with the provisions regarding the
Contraction Options shall nullify any attempted exercise of the Contraction
Options by Tenant.

 

  2.4.5 Notwithstanding anything to the contrary contained in this Lease,
Tenant’s rights to exercise any of the Contraction Options shall not be affected
by any sublease of the Premises entered into pursuant to the terms of this
Lease, but in no event shall any sublessee have any rights to exercise any of
said Contraction Options. In addition, the right to exercise any of the
Contraction Options shall be automatically transferred to an Assignee who leases
the entire Premises pursuant to the terms of this Lease.

 

  2.5 Expansion Option. Articles 27 and 29 of the Lease shall be deleted in
their entirety and the following provisions shall be inserted in their place:

 

  2.5.1

In the event Tenant does not exercise its Third Contraction Option, Tenant shall
have the right to lease additional space (the “2015 Expansion Option”) with a
lease commencement date of January 1, 2015 (“2015 Expansion Date”) consisting of
one full floor of the



--------------------------------------------------------------------------------

 

Building (the “2015 Expansion Space”) on the same terms and conditions in effect
under the Lease, except as set forth herein. Landlord shall give Tenant notice
(the “2015 Landlord’s Notice”) between January 1, 2014 and March 1, 2014 with
respect to the space available, including detailed existing condition plans, if
available. To exercise the 2015 Expansion Option, Tenant shall notify Landlord
in writing (“Tenant’s 2015 Expansion Notice”) within thirty (30) days after
receipt of 2015 Landlord’s Notice, otherwise Tenant shall be deemed to have
waived its right to exercise the 2015 Expansion Option. Time shall be of the
essence with respect to Tenant’s exercise of the 2015 Expansion Option. The 2015
Expansion Space shall be delivered to Tenant in its then current, AS IS
condition and Landlord shall have no obligation to make any improvements to the
2015 Expansion Space. All of the terms and provisions of the Lease shall be
applicable to the 2015 Expansion Space, except (1) the rentable area of the
Premises shall be increased as of the 2015 Expansion Date by the rentable area
of the 2015 Expansion Space, (2) Tenant’s Share shall be increased as of the
2015 Expansion Date to reflect the addition of the 2015 Expansion Space to the
Premises, (3) the Monthly Base Rent due under the Lease shall be increased by an
amount equal to the product of (x) the rentable square feet of the 2015
Expansion Space and (y) the then-escalated Monthly Base Rent rate for the
Premises in effect, and (4 ) Tenant shall commence paying Rent for the 2015
Expansion Space as of the 2015 Expansion Date.

 

  2.5.2 It shall be a condition to Tenant’s exercise of the 2015 Expansion
Option that, both at the time of delivery if Tenant’s 2015 Expansion Notice and
at the commencement of the term with respect to the 2015 Expansion Option:
(i) Tenant is not in Default under this Lease, and (ii) except as may be
permitted below, Tenant and/or an Affiliate is occupying the Premises for the
conduct of business. Any termination of this Lease or termination of Tenant’s
right of possession shall terminate all of Tenant’s rights to the 2015 Expansion
Option.

 

  2.5.3 Notwithstanding anything to the contrary contained in this Lease,
Tenant’s right to exercise the 2015 Expansion Option shall not be affected by
any sublease of the Premises entered into pursuant to the terms of this Lease,
but in no event shall any sublessee have any rights to exercise the 2015
Expansion Option. In addition, the right to exercise the 2015 Expansion Option
shall be automatically transferred to an Assignee who leases the entire Premises
pursuant to the terms of this Lease.



--------------------------------------------------------------------------------

  2.5.4 In the event that Tenant exercises the foregoing 2015 Expansion Option,
Tenant agrees to enter into an amendment to the Lease reasonably acceptable to
Tenant incorporating the 2015 Expansion Space to the Premises and making such
other conforming changes as are necessary to the computation of the Monthly Base
Rent and the calculation of Tenant’s Share applicable to such option within
sixty (60) days following the exercise of the 2015 Expansion Option, including
(1) the rentable area of the Premises shall be increased as of the 2015
Expansion Date by the rentable area of the 2015 Expansion Space, (2) Tenant’s
Share shall be increased as of the 2015 Expansion Date to reflect the addition
of the 2015 Expansion Space to the Premises, (3) the Monthly Base Rent due under
the Lease shall be increased by an amount equal to the product of (x) the
rentable square feet of the 2015 Expansion Space and (y) the then-escalated
Monthly Base Rent rate for the Premises in effect, and (4 ) Tenant shall
commence paying Rent for the 2015 Expansion Space as of the 2015 Expansion Date.
The 2015 Expansion Option Space shall be leased for their respective terms upon
the terms and conditions provided for in the Lease, except for such changes as
are required pursuant to the terms hereof, which shall be as set forth in the
Amendment described above.

 

  2.6 Condition of Premises Tenant accepts the Premises in its “AS IS, WHERE IS”
condition without any warranties or representations of any kind as of the date
hereof and Tenant acknowledges that Landlord is not obligated to make any
improvements, decorations, renovations, alterations or additions to the Premises
except as stated in the Workletter attached hereto as Exhibit A and incorporated
herein.

 

  2.7

Broker: Landlord and Tenant represents that, except for JF McKinney (“Landlord’s
Broker”) and The Staubach Company (“Tenant’s Broker”), Landlord and Tenant have
not dealt with any real estate broker, salesperson, or finder in connection with
this First Amendment, and no such person initiated or participated in the
negotiation of this First Amendment, or showed the Premises to Tenant. Both
Landlord and Tenant represent that they have dealt only with the Landlord’s
Broker and Tenant’s Broker in connection with this First Amendment and will
indemnify and hold the other, their successors and assigns and their respective
agents and employees, harmless against any breach of the aforementioned
representation. Landlord and Tenant hereby agree to indemnify, protect, defend
and hold the other, any mortgagee or ground lessor of the Building, and the
property manager and leasing manager for the Building and their respective
directors, officers, agents and employees harmless from and against any and all
liabilities and claims for commissions and fees arising out of a breach of the
foregoing



--------------------------------------------------------------------------------

 

representation. Landlord shall be responsible for the payment of all commissions
to Landlord’s Broker and Tenant’s Broker in connection with this First Amendment
in accordance with a separate agreement between Landlord and such two brokers.

 

  2.8 Notices: Any and all notices required or permitted to be given to Landlord
under the Lease, as provided in Article 24 of the Lease, shall be delivered to
the following addresses (in lieu of any addresses set forth in the Lease):

 

(1)

   Notices to Landlord shall be addressed:    MADISON LaSALLE PARTNERS, LLC and
   CHICAGO LaSALLE OFFICE CO-INVESTORS, LLC    10 South LaSalle Street, Suite
1210    Chicago, Illinois 60603    Attn: Manager    with a copy to the
following:    Jeffrey Management Corp., on behalf of    Madison LaSalle
Partners, LLC    Seven Penn Plaza – Suite 618    New York, NY 10001    Attn:
Jeffrey Feil    with a copy to the following:    Jeffrey Management Corp., on
behalf of    Madison LaSalle Partners, LLC    Seven Penn Plaza – Suite 618   
New York, NY 10001    Attn: Justin Derfner, V.P. Leasing

3. CONTINUING EFFECT: Except as expressly amended by this First Amendment, all
of the terms, covenants and conditions set forth in the Lease shall continue in
full force and effect to the same extent as existed prior to execution of this
First Amendment, and shall constitute the entire agreement of the parties with
respect to the subject matter hereof.

4. HEADINGS: The headings set forth herein are for convenience of reference only
and shall not be deemed to impair, enlarge or otherwise affect the substantive
meaning of any provision to which such heading may relate.



--------------------------------------------------------------------------------

5. COUNTERPARTS: This First Amendment may be executed in multiple counterparts,
each one of which shall be deemed an original but all of which, taken
collectively, shall be deemed a single instrument; provided, that this First
Amendment shall not be enforceable against any party hereto unless all parties
hereto have executed at least one (1) counterpart.

IN WITNESS WHEREOF, this First Amendment is executed by the parties hereto as
their respective free, voluntary and duly authorized acts for the purposes set
forth herein effective as of the date set forth above.

 

LANDLORD:

MADISON LaSALLE PARTNERS, LLC, as

manager for Madison LaSalle Partners, LLC

and Chicago LaSalle Office Co-Investors, LLC,

as tenants in common

By:  

/s/ Jeffrey J. Feil

Print Name:   Jeffrey J. Feil Title:   Managing Member TENANT: The Northern
Trust Company By:  

/s/ E. Paul Dunn

Print Name:   E. Paul Dunn Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Workletter

This Exhibit A - Workletter is attached to and made a part of the First
Amendment to Lease dated June 26, 2008 (the “Lease”) between MADISON LaSALLE
PARTNERS, LLC, and CHICAGO LASALLE OFFICE CO-INVESTORS, LLC, (“Landlord”) and
THE NORTHERN TRUST COMPANY (“Tenant”). The terms of this EXHIBIT A shall be
applicable to the Tenant Work. Any terms used in this Exhibit A which are not
otherwise defined shall have the same meaning as in the Lease.

Effective July 1, 2008, Landlord agrees to contribute up to $301,071.00 (the
“Initial Tenant Allowance”) in the form of cash or an abatement of rent as
determined by Tenant pursuant to Tenant’s discretion, by no later than July 31,
2008, towards the cost of constructing certain tenant improvements (the “Initial
Tenant Work”) for the Premises in accordance with the space plan (the “Plans”)
approved by both Landlord and Tenant, a copy of which Plans is attached hereto.
Effective January 1, 2011, Landlord agrees to contribute up to $1,204,284.00
(the “Additional Tenant Allowance”) in cash or an abatement of rent as
determined by Tenant pursuant to Tenant’s discretion by no later than
January 31, 2011 (unless the Lease has been assigned in which event Landlord
shall only contribute the Additional Tenant Allowance in the form of cash),
towards the cost of constructing certain tenant improvements (the “Additional
Tenant Work”) for the Premises in accordance with a space plan approved by both
Landlord and Tenant. The Initial Tenant Allowance and Additional Tenant
Allowance shall hereinafter be collectively referred to as the “Tenant
Allowance.” The Initial Tenant Work and Additional Tenant Work shall hereinafter
be collectively referred to as the “Tenant Work.” Tenant shall be responsible
for all the cost of demolition, if any, in the Premises. It is understood and
agreed that Tenant’s contractors shall perform the work in connection with the
Tenant Work, provided, however, all such contractors shall be approved in
writing by Landlord prior to commencing such work, which approval shall not be
unreasonably withheld, conditioned or delayed; and provided that such
contractors shall be reputable, shall be properly licensed to perform the Tenant
Work and shall maintain the types and amounts of insurance required by Landlord.
Tenant shall not commence any of the Tenant Work until Landlord has approved the
Plans and the contractors to be used by Tenant. All Tenant Work shall be
performed in accordance with the provisions of Article 9 of the Lease.

The Tenant Allowance shall be made available to Tenant from time to time, but
not more than one time per month, upon written request by Tenant and upon
receipt and approval by Landlord of proper invoices and other documentation
evidencing completion of the work for which the applicable portion of the Tenant
Allowance is being requested (the “Construction Documents”). The Construction
Documents shall include, but not be limited to, proper Applications for Payment,
Sworn Owner’s and Contractor’s Statements, Partial and Final Waivers of Lien
from each contractor or other person furnishing materials and labor in
connection with the work, Contractor Affidavits and other appropriate
documentation reasonably requested by Landlord. Provided Landlord approves of
the Construction Documents, then within ten (10) business days of receipt of
Tenant’s



--------------------------------------------------------------------------------

request, Landlord shall pay to Tenant or, at the direction of Tenant, Tenant’s
contractors, up to ninety percent (90%) of the portion of the Tenant Allowance
so requested. Provided, however, upon completion of all Tenant Work in
accordance with the Plans, presentation to and approval by Landlord of final
Construction Documents, inspection by Landlord showing the Tenant Work to be
completed to the reasonable satisfaction of Landlord and occupancy of the
Premises by Tenant pursuant to a Certificate of Occupancy (if required),
Landlord shall pay to Tenant or, at the direction of Tenant, Tenant’s
contractors, one hundred percent (100%) of the balance of the Tenant Allowance,
so requested, including any unpaid portion of the Tenant Allowance previously
requested. Provided Landlord has received and approved the Construction
Documents and Tenant is not in default, any portion of the Tenant Allowance not
paid to Tenant may be applied to reduce the rent due by Tenant to Landlord
immediately upon thirty (30) days advance written notice by Tenant to Landlord.

If the cost to construct the Tenant Work pursuant to the Plans exceeds the
Tenant Allowance, then Tenant shall pay its contractors directly. Tenant agrees
it shall not make any changes to the Plans or the contractors performing the
work without obtaining the prior written consent of Landlord. In the event
Tenant shall make changes to the Plans that are approved by Landlord and which
result in an additional cost of completing the Tenant Work in excess of the
Tenant Allowance, Tenant shall pay any increase in the cost of completing the
Tenant Work in excess of the Tenant Allowance resulting from such changes in the
Plans.

If for any reason the Premises shall not be ready for occupancy by Tenant on or
before the Commencement Date, this Lease shall not be affected thereby, nor
shall Tenant have any claim against Landlord by reason thereof. All claims for
damages against the Landlord arising out of any such delay are waived and
released by Tenant.

Tenant shall indemnify and hold Landlord harmless from any loss, liability,
damage, claim, judgment, cost or expense incurred by Landlord (including but not
limited to attorneys’ fees and expenses and costs) resulting from or relating to
any work performed by Tenant, or Tenant’s contractors or subcontractors. Prior
to performing any of the Tenant Work, Tenant, as well as all of Tenant’s
contractors and subcontractors, shall provide Landlord with certificates of
insurance evidencing insurance policies of a type and amount reasonably
satisfactory to Landlord. Such policies shall name Landlord, and any other
managing agent, ground lessor or mortgagee of which Tenant is made aware, as
named additional insureds. Such insurance shall be maintained by Tenant and all
of Tenant’s contractors and subcontractors at all times during the construction
of the Tenant Work. All Tenant Work shall be constructed in accordance with all
federal, state and local laws, codes, ordinances, rules and regulations. All
Tenant Work when made to the Demised Premises shall be surrendered to Landlord
and become the property of Landlord upon termination in any manner of the Lease.